DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.         Restriction is required under 35 U.S.C. 121 and 372.
            This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect:
               i) one soluble zinc compound
and
               ii) one metal chelating agent
and
              iii) one alkyl sulfate surfactant
and
              iv) one pH buffer
and
              v) one linear hydrophobic surfactant

.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3-15.
The common technical feature in all groups is the claim 1 composition. This element cannot be a special technical feature under PCT Rule 13.2 because the element is obvious over the prior art. Sanders (US 2011/0152133) discloses an aqueous polymer breaking solution (the composition and method are adapted for breaking a viscosity increasing polymer, such as xanthan; contains water; para [0041]; claim 1) comprising: hydrogen peroxide (suitable breakers include compounds which are capable of yielding hydrogen peroxide in the solution; para [0019]), in a concentration (the oxidizer is preferably present in the range of about 0.6% by weight to about 3% by weight of the water of the treatment composition, although much greater concentrations can be used; para [0110]); a soluble zinc compound (zinc bromide; para [0103]); a metal chelating agent (chelating agent, alkali metal citrate; claim 3); an acidic pH buffer (carboxylic acid buffer; para [0107]; claim 4). Sanders does not disclose 
Mohs (US 2017/0362924) discloses an aqueous polymer breaking solution comprising: hydrogen peroxide, in a concentration between 7 wt% and 20 wt% (hydrogen peroxide in solution of between 1.0% to 70.0% by weight; para [0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sanders invention to provide an aqueous polymer breaking solution comprising: hydrogen peroxide, in a concentration between 7 wt% and 20 wt%, as taught by Mohs, in order to provide a highly effective polymer breaking solution.
Schlumberger (WO 2013/033086) discloses an alkyl sulfate surfactant (surfactants can be added to promote dispersion or emulsification of components of the unviscosified and/or viscosified fluids; sodium lauryl sulfate; para [0069]). Schlumberger further discloses water comprising fresh water, sea water, or zinc brine in any weight, which includes the range of 0.05 wt% and 0.5 wt% zinc (para (0065]).
           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sanders invention to provide an alkyl sulfate surfactant, and soluble zinc compound in a concentration between 0.05 wt% and 0.5 wt%, as taught by Schlumberger, in order to promote dispersion of the breaker solution ingredients by alkyl sulfate and to provide a wide range of salt water options that require little purification before use by the zinc conecntartion.
3. REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
4.        A telephone call was made to Jashua Shamburger on 12/02/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
5.        Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
6.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766